Judge FELDER,
dissenting:
The findings of guilty, to the charges which the appellant pleaded not guilty, should be invalidated because aliens were systematically excluded from serving as court members. Paragraph 5a(4), Fort Riley Circular 27-10-1, dated 7 March 1974, provided that an individual must be a citizen of the United States to qualify as a court member. This citizenship requirement is an unlawful departure from the statutory scheme designed by Congress in Article 25, Uniform Code of Military Justice, 10 U.S.C. § 825. The eligibility and disqualification of court members are clearly set forth in that Article and citizenship is neither a condition for eligibility nor a disqualifying factor.
Discrimination against aliens in this regard violated the appellant’s right to court members selected from a fair cross section of the military community. Therefore, he has standing to object to the exclusion of aliens from consideration as court members even though he was not a member of the excluded class. Taylor v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975).
Although the statutory exclusion of aliens from service of grand and petit jury *488panels in state and federal courts has been upheld for compelling reasons (Perkins v. Smith, 370 F.Supp. 134 (D.Md.1974)), Congress did not restrict the membership of courts-martial to United States citizens; a fact which is a tribute to the military judicial system. I conclude that military personnel otherwise qualified for service as court members cannot be deliberately excluded because of alienage.